Title: To Thomas Jefferson from Thomas Beale Ewell, 13 July 1806
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Ud. States Navy Yard near New York13th July 1806
                        
                        Several days since I returned by mail to your Excellency, Mr. Adets work,—stating that ere long I hoped to
                            present a copy of my discourses on chemistry. These discourses being written, and more than one thousand subscribers being
                            annexed to my lists, in consequence of your letter in my prospectus, it is incumbent on me to have them printed as early
                            as possible. I delay the commencement only for a few days, until I can consult you concerning the part which I had most
                            pleasure in writing. I mean the dedication. There being no person whose favorable sentiments I am so solicitous to
                            deserve and secure—as your Excellency’s—to avoid publishing any sentence which could give displeasure, I determined to
                            submit to your inspection the dedicatory part, previous to having it printed. Accordingly I enclose a copy. I hope that I may be gratified in publishing it, at least without altering the sentiments it
                            contains. However should you refuse me this, any alteration you may suggest shall be attended to, with that pleasure which
                            I shall always have in complying with your wishes.
                        Stimulated by the desire of being useful as well as the prospect of aiding in my own support—I have lately
                            caused proposals to be issued for the publication of a work of great value, some time hence. The prospectus I enclose—not
                            believing that you would condemn such enterprizing efforts in a young man.
                        It is with real regret—I feel almost compelled to communicate again to your Excellency remarks concerning my
                            circumstances. Acting as Surgeon to a few men at the Navy Yard which is separated by the river from New York city;—receiving only a salary which can scarcely secure me the necessaries of my Station;—without the prospect of advancing as a
                            practitioner of physic; and having some of my relations and most of my friends in and about Washington and Geo. Town, I cannot
                            avoid feeling anxious to reside in one of these places. Indeed my happiness is so essentially connected with, or dependent
                            on a residence there; and the difficulties of supporting myself by my profession at once are so considerable—that I must
                            entreat your Excellency  to favor my views, by (in case Doctr. Bullus should
                            remove from the Navy Yard) ordering me on to serve in my capacity of Surgeon—or in any other way in which I could be
                            useful. It is almost entirely on your goodness—that I am dependent for that encouragement in early life—which can enable
                            me to progress with advantage. And indeed good Sir, your liberality of sentiment and trust, I shall never abuse.
                        I have to beg that you will do me the justice—to believe that I shall always feel with the most unbounded
                            respect and warm gratitude, your obliged Servant.
                        
                            Ths: Ewell.
                        
                    